The Attorney General has filed the following motion to dismiss the appeal in this case:
"Comes now the defendant in error, and moves the court for an order dismissing the appeal, for the reason that the offense for which the plaintiff in error was convicted was a misdemeanor, and the appeal in said case was not taken within sixty days from the date of the rendition of the judgment, the record disclosing that the judgment of conviction was rendered on November 28, 1917, and that the record was not filed in this court until the 23rd day of March, 1918, which is more than sixty days from the date of said judgment and the record does not disclose that the trial court at any time entered any order extending the time in which the appeal should be taken."
No response has been filed to such motion. An examination of the record discloses that the judgment of conviction was rendered on November 28, 1917, and that the petition in error and case-made were not filed in this court until the 23rd day of March, 1918, as set out in the motion to dismiss, and that the trial court made no order extending the time within which to file this appeal in this court beyond the sixty day period as required by section 5991, Revised Laws 1910. This being an attempted appeal from a judgment of conviction in a misdemeanor case, this court acquires no jurisdiction to consider the same unless the appeal is lodged in this court within 60 days after the rendition of judgment, or unless a further extension of time, not exceeding 60 days, is obtained from the trial court to file the same in this court. As no extension was obtained beyond the 60 days within which the appeal must otherwise be taken and perfected, and as the same was not filed in this court until 114 days after judgment, this court is without jurisdiction except to dismiss the appeal. For the reason stated, the appeal is dismissed.